Title: Report on the Financial Administration of Robert Morris, [16 February] 1791
From: House of Representatives
To: 


[16 February 1791]
That it being evidently impossible for the Committee to examine in detail, the public accounts under the administration, and unnecessary, as the same have been examined and passed in the proper offices, they have thought their duty would be best discharged by obtaining from the Register, the statements of the receipts and expenditures, and other extracts from the public records, herewith submitted, along with a more particular statement of the public Accounts, during the same period, made out in the year 1784, in such a number of printed copies of both, as will furnish to each member of Congress, the best practicable means of appreciating the Services of the Superintendant, and the utility of his administration.
That from these documents, it will be found that


The Receipts of public monies in the Treasury of the
}
8,177,431.72


United States, during the said Administration, amounted to


And the expenditures, settled as above mentioned, to
}
8,155,445—


Leaving, at the close of the administration, in the Treasury of the United States, a balance of
}
21,986.72

The authorities under which the Superintendant acted in the course of his administration, are referred to in the first mentioned document.
